Appeal by the defendant from a judgment of the Supreme Court, Kings County (Lombardo, J.), rendered February 6, 1984, convicting him of murder in the second degree, attempted robbery in the first degree and criminal possession of a weapon in the second degree, upon a jury verdict, and imposing sentence.
Judgment affirmed.
On appeal, the defendant contends that several of the prosecutor’s summation remarks were improper. However, his objections have not been preserved for our review and the circumstances of this case do not warrant the exercise of our interest of justice jurisdiction. Thompson, J. P., Bracken, Rubin and Eiber, JJ., concur.